Citation Nr: 0710656	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  94-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Horton's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1984 and from November 1985 to April 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted service 
connection for Horton's Syndrome and assigned a 
noncompensable disability rating. 

In an April 1994 rating decision, the RO granted a 10 percent 
rating for the veteran's Horton's Syndrome.

This case was previously before the Board in February 1998, 
September 2003, and January 2005 when it was remanded to the 
RO for additional development.  The development has been 
completed, and the Board proceeds with review of the appeal.  


FINDING OF FACT

The veteran's Horton's syndrome more nearly reflects 
characteristic attacks occurring once a month and is not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
greater, for Horton's syndrome have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.120, 4.124a, 
Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in August 2002 and April 2004, subsequent to the 
initial adjudication of the claim.  While these letters 
provided adequate notice with respect to the evidence 
necessary to establish a higher initial disability rating for 
the veteran's service-connected Horton's syndrome, they did 
not provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
See Dingess, supra.  Although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for a higher rating, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision because the 
Board has determined that a higher rating is warranted for 
the veteran's Horton's syndrome from the earliest possible 
effective date, the effective date of service connection.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA examination reports have been obtained.  

In the January 2005 Remand, the Board noted that a VA 
examiner had indicated that the veteran's headaches might be 
associated with his service connected sinusitis.  
Accordingly, the case was remanded for the AOJ to attempt to 
obtain treatment records related to the veteran's sinusitis.  
The veteran was asked by letters dated in November 2005 and 
April 2006 to identity the Ear, Nose Throat (ENT) specialist 
that was treating him for his sinusitis.  The Board 
recognizes that the RO has made admirable efforts to comply 
with the prior Remand.  However, there has been no indication 
of cooperation by the veteran who has not responded to the 
request.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The Board concludes that remanding the case to the 
RO for any further attempts at development or notification 
would be an unreasonable and futile demand on the RO's 
resources. 

The veteran has not identified any additional outstanding 
evidence that could be obtained to substantiate the claims 
decided herein.  The Board is also unaware of any such 
evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

Service medical records dated in June 1992 note that an Ear, 
Nose Throat (ENT) specialist suspected that the veteran had 
Horton's headaches and sinus irregularities.  During follow-
up treatment for sinusitis in July 1992, the veteran reported 
having only one headache in the last 4 weeks since being 
placed on Inderal for headaches.  Without the medication, he 
would have had 6 to 7 headaches during that period.  At his 
October 1992 service separation examination, the veteran 
reported a history of frequent or severe headaches.  

During VA examinations in May 1993, the veteran reported a 10 
year history of headaches.  He gave a history that was 
significant for headaches which he had had for a long time 
and would occur daily.  He stated that he was taking Inderal 
for his headaches which, after a week of taking the 
medication, lasted from 24 to 48 hours, about once a month.  
There was no history of visual symptoms related to these 
headaches.  The diagnosis was a history of chronic headaches.

On his October 1993, substantive appeal, the veteran reported 
that during service he had headaches once or twice a day that 
would incapacitate him.  With his current medication, he had 
one to two headaches a month.  He felt that, without his 
medication, he would not be able to work.  

The veteran was provided another VA examination in January 
1994.  He gave a history of migraine headache in the form of 
throbbing headache all over, lasting between 24 and 48 hours, 
associated with photophobia and phonophobia.  This occurred 
every 7-10 days.  He was taking Inderal which helped relieve 
the severity and the frequency of the headache.  Migraine 
headaches were diagnosed.  

In a May 1997 personal hearing, the veteran testified that he 
had headaches 3 to 4 times a month which would send him to 
bed for anywhere from 18 to maybe 36 hours.  He indicated 
that he lost approximately 12 days of work since the first of 
the year because of the headaches.  Most of his headaches 
were over the left eye.  He described light and noise 
sensitivity and nausea.  He took Motrin and Inderal.

In February 1998, the Board remanded the veteran's claim to 
the RO for another VA examination to discuss in detail the 
frequency of the veteran's headaches.  In an August 1998 VA 
compensation and pension examination, the veteran related a 
20 year history of headaches, generally over the left eye.  
He described the pain as very sharp and constant.  He 
occasionally had nausea and vomiting with the headaches.  
Ibuprofen generally did not alleviate the headaches.  He had 
to get into a dark quiet room to decrease stimulation in 
order to get comfortable.  The headaches generally lasted up 
to 24 hours; however, he had had headaches last as long as 72 
hours.  He was recently placed on Amlodipine with some good 
effect of decreasing the frequency of his headaches.  He 
currently had headaches every three to four weeks.  The 
examiner noted that the veteran's history was consistent with 
cluster headaches.  It was noted that the neurological 
examination was within normal limits.  The veteran had used 
oxygen in the past to help abort headaches.  

In a June 1999 VA neurology examination, the veteran 
indicated that his current headache frequency was about every 
8-10 days, generally left sided, with associated nausea and 
vomiting.  The duration was from 24-48 hours.  He described 
these as quite prostrating in that he was unable to function 
and had to leave work in order to be able to lie down.  The 
examiner noted that the veteran gave a very good description 
of recurring, prostrating type headaches that seemed to be a 
variant of cluster headache.  These had not responded well to 
medication; however, other medications should be tried.  The 
examiner concluded that his headaches were severe, 
prostrating type, which might be a combination of migraine 
and cluster headaches.

The veteran was most recently examined in May 2004.  The 
claims file was reviewed.  Currently the veteran worked as a 
maintenance worker at a hospital.  He complained of recurrent 
headaches that lasted up to 36 hours, sometimes severe, 
generally in the left frontal sinus and affecting the left 
eye.  He stated that he generally stayed at work and would 
use ice packs at work during these attacks. Occasionally, he 
would get nausea.  He was currently not on any prophylactic 
medication for the headaches, but would take large doses of 
Ibuprofen and Tylenol when the headaches occurred.  He would 
occasionally have to leave work when the headaches occurred.  
Currently, he was not being following for his headaches.  The 
examiner noted that the veteran's complaints of headache 
might be associated with his chronic sinusitis and that his 
claim of prolonged periods, two to three days long, of pain 
in the area was unusual and more likely associated with 
something other than Horton's syndrome.  He was currently 
being following by an ENT for his sinusitis.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected Horton's syndrome by analogy to 38 
C.F.R. § 4.124a, Diagnostic Code 8100 [migraine].  See 38 
C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  Under Diagnostic Code 8100, a 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent evaluation is 
warranted when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  
Where attacks are less frequent, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.


Analysis

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is for an initial 
evaluation in of 30 percent.  The preponderance of the 
evidence establishes that the appellant has prostrating 
headaches averaging at least once a month.  During VA 
examination in May 1993, he reported headaches once a month.  
During subsequent examination in January 1994, he reported 
more frequent headaches with headaches every 7 to 10 days.  
However, in February 1998 the frequency of headaches was 
every three to four weeks.  By June 1999, the frequency of 
his headaches had returned to one every 8 to 10 days.  These 
headaches were "quite prostrating."  While current 
examination in May 2004, indicates that the veteran continued 
to have headaches, he continued to work during attacks only 
leaving work occasionally due to headache.  Furthermore, 
despite his complaints of recurrent attacks, he was not 
receiving any medical treatment for his headaches.  

The Board finds that the above-described findings are 
consistent with headaches with characteristic prostrating 
attacks occurring on average of once a month over the last 
several months.  Accordingly, the criteria for an initial 30 
percent disability evaluation are met.  See 38 C.F.R. Part 4, 
Diagnostic Code 8100.  

However, the evidence does not support an evaluation in 
excess of 30 percent at any time during the appeal.  Although 
the appellant has described frequent headaches, the evidence 
does not show that his headaches are very frequently 
completely prostrating and prolonged as to be productive of 
severe economic inadaptability.  On the contrary, the veteran 
has been able to retain employment and, as the most recent 
examination indicates, has been able to work despite his 
headaches.  Furthermore, the evidence does not show the 
veteran has sought recent medical treatment for his 
headaches.  Thus, the Board concludes that the veteran's 
symptoms more closely approximate the criteria for a 30 
percent evaluation.

The appellant is competent to report his symptoms.  To the 
extent that he asserted his headaches were worse than the 
initial evaluation assigned, he was correct, and the Board 
has determined that an initial 30 percent evaluation is 
warranted.  However, to the extent that the appellant has 
stated and testified that he warrants an evaluation in excess 
of 30 percent, his descriptions of the severity of his 
headaches do not support his contentions for a higher 
evaluation for the service-connected Horton's syndrome when 
compared to the schedular criteria for rating the disability.

The Board notes that when the appellant was examined in May 
2004, the examiner felt that the veteran's headaches might be 
associated with his service-connected chronic sinusitis.  
This opinion is speculative at best.  Furthermore, no health 
care provider has separated headaches resulting from Horton's 
syndrome from any that may have resulted from sinusitis.  
Thus, the Board has considered all manifestations of headache 
regardless of the underlying cause in reaching the decision 
contained herein.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is for the assignment of an 
initial evaluation of 30 percent for Horton's syndrome.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 30 percent for Horton's 
syndrome, but no greater, is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


